DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 4/24/2022 is acknowledged.  

Claim Rejections - 35 USC § 112
Applicant has amended the claims by primarily cancelling rejected claims.  Although the claim amendments overcome some of the old rejections, the new amendments create a new set of rejections.

Claim Rejections - 35 USC § 103
Applicant has amended the claims, in view of which modified rejections have been made below, which now render Applicant’s arguments moot.  It is further noted that the issue is not the exact percent change and efficacy of the individual ayverdic compositions, as argued by Applicant, but that the prior art disclosed in no uncertain terms the efficacy of Applicant’s claimed combination for the treatment of anemia.

Claims 15, 17, 18 and 20-29 are pending, and have been examined herewith.

Claim Rejections - 35 USC §  112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 18 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
New claim 21 recites:

    PNG
    media_image1.png
    95
    650
    media_image1.png
    Greyscale


Claims 21 is rejected under 35 U.S.C. 112(b) as vague and indefinite because it is unclear if the claims are directed to a method of making a composition of gingerol by wetting it with an iron supplement, how to create a dosage form of this composition, or to a method of treating of anemia by administering such a composition.  Clearly, Applicant appears to be mixing different inventions in the same claims, i.e. a method of making, and a method of treating.  This was an issue with dependent claims previously presented with method of making steps as well, and the Examiner previously rejected these claims noting: “This renders the claims vague and indefinite, because it is unclear what the scope of the claims is- a method of treating by administering, or a method of making a composition.  Clearly, both cannot be practiced contemporaneously.”
Claim 21 is further vague and indefinite because it is unclear to who the administering is done, i.e. a mammal, a subject in need thereof.  The specification does not recite this either, except that there is a reference to “patient” in para [0082].  It is further unclear with what amount to practice the claim method, e.g. the claim does not recite “effective amount”.
It is further unclear how such a dosage form is created as claimed.  What constitutes the creating of the dosage form in step b)- is it the wetting an iron supplemented powder with a s gingerol compound to form a gingerol wetted iron supplement powder?  And of so, why doesn’t the claim recite this in a single step, i.e. a method of preparing (Applicant’s claim choice word is “creating”, but don’t the pharmaceutical arts use the term “preparing” instead?) by mixing an iron supplemented powder with a s gingerol compound to form a gingerol wetted iron supplement powder?  Or is there some other unrecited element of the claim in step b) of “creating a dosage form from said gingerol wetted iron supplement powder”, i.e. a drying step, etc.  In its response from 4/24/2022 Applicant appears to be arguing that the prior art does not teach the wetted powder.  But somehow, even though this wetting step is present in the independent claim, it actually does not appear to be present in dependent claims, e.g. claims 17 and 18, which have been made dependent on claim 21, recite that the dosage form is a tablet or a capsule, which designates solid, not liquid dosage forms.  
Further, what is “gingerol wetted iron supplement powder”?  Gingerol is not even liquid so that it can wet the iron powder.  A search of the art reveals that e.g. 4-gingerol is practically insoluble (in water).  Shogaol, specifically recited in (e.g. claims 23 and 26-29) is a dehydrated product of gingerol in dried ginger powder.
Yet further, it is not even clear what exactly is being claimed- what compound or compounds.  Claim 21 recites “a gingerol compound” in the singular, i.e. one gingerol compound.  Claim 21 does not recite the claim term “composition”.  Claims 23, 25-27 and 15 depend from claim 21, but are rejected as lacking antecedent basis for reciting the claim term “gingerol composition”.  Yet further, claims 28 and 29 depend from claim 21, but are rejected as also lacking antecedent basis for reciting the claim term “ginger composition”.  Claim 26-29 recite a ginger extract with a mixture of 6-gingerol, 8-gingerol, 10-gingerol and 6-shogaol.  Claim 23 recites seven different compound and mixtures thereof.  But all this is multiple compounds, so can they be dependent on an independent claim directed to “a gingerol compound” in the singular?  
Claim 15 recites the claim limitation “a ginger compound containing a natural source”.  What does that mean, i.e. is rather meant to say a ginger compound from a natural source?
Claim 20 recites the claim limitation “said iron supplement is present in 40 to 80 mg of elemental iron”.  First of all, the claim is vague and ambiguous because of inconsistent claim term use, i.e. “iron supplement” here versus “iron supplement powder” in the independent claim.  Second, what is “is present in” in this context, i.e. should it mean “is” instead?
Claim 25 is further vague and indefinite because it recites that “said gingerol composition is 6-gingerol”.  Again, there is lack of antecedent basis for “composition”, and the composition also cannot be a compound, it can only comprise a compound. But since independent claim 21 is directed “a gingerol compound”, i.e. what is meant instead “said gingerol compound is 6-gingerol”?
Claim 27 is vague and indefinite because it recites that claimed compounds “define a ratio”.  Is what is meant instead that “the ratio of . . . is. . .”?
In the interest of compact prosecution, the Examiner interprets Claim 21 as directed to a method of treating anemia in a patient in need thereof  comprising administering a composition comprising an effective amount of iron supplement and an effective amount of a gingerol composition to suppress nausea and/or gastric distress.

Claim Objections

Claims 21, 23 are objected to because of the following informalities:  
Claims 21, line 3, has an extra word “a” before “said dosage form”.
Claim 23, line 2, has a missing word “is” before “selected from”.
Claim 29, line 1, has an extra word “a” before “20”.
Claims 15-20 are objected to as dependent on a later claim.  An earlier claim cannot depend from a later claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al., Ginger supplementary therapy for iron absorption in iron deficiency anemia, Indian Journal of Traditional Knowledged, Vol. 11 (1), January 2012, pp. 78-80 (“Kulkarni”), and further in view of Sharma et al., Scientific evaluation of some Ayurvedic preparations for correction of iron deficiency and anemia, Indian Journal of Clinical Biochemistry, 2007 / 22 (2) 123-128 (“Sharma”) and US 8,435,575 to Castor (“Castor”).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection and the claim objection sections above.
Rejection
Kulkarni discloses a study aimed to establish ginger as a supplement in treatment of anemia along with iron supplements, involving 62 patients with anemia.  Ginger and iron supplementation was found to be effective in correcting anemia and iron deficiency.  Per Kulkarni, it was concluded that ginger assists in iron absorption and was found to be beneficial as a supplement in therapy of anemia.  (Abstract).  The 62 patients were divided into groups, one taking iron and ginger supplementation (250 mg of Ginger extract, equivalent to 1.5 gm of pure ginger powder) given to the patients in powder form orally BID after meals, and one taking iron supplementation only.  (p. 78, col. 2- p. 79, col. 1).  Kulkarni also discloses that the iron polymaltose complex, ferrous gluconate and ferrous glycine sulfate are widely used as an iron salt in the allopathic system.  (p. 79, col. 2).  Based on this disclosure the skilled artisan would have been motivated to use iron in its salt form as well, as one widely available alternative.   Kulkarni discloses that dry ginger itself contains, iron among its minerals. (p. 79, col. 2).  
Kulkarni further discloses that iron supplements have various side effects like heart burn, nausea, upper gastric discomfort, constipation and diarrhea.  It then discloses that ginger has emerged as an alternative therapy and digestive aid for nausea, gastric discomfort and constipation, so it may overcome the problem related to the side effects.  Kulkarni also discloses that ginger as an antioxidant agent helps to reduce oxidative stress caused by allopathic iron supplements.  Based on all, Kulkarni concludes that ginger assists in iron absorption and is found to be beneficial as a supplement in the therapy of anemia. (p. 80, col. 1).
Kulkarni discloses that the iron supplement was given in the prescribed doses (p. 79, col. 1), but does not specifically disclose what this dose is.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize this dose, since the information on what the prescribed dose for iron supplementation of anemia would be widely available.  The skilled artisan would have been further motivated to do so, since this is a result-effective variable aimed at reducing iron deficiency, and thus dependent on the specific amount of iron needed to be restored.  Kulkarni Tables 1 and 2 are indicative in this regard, since Kulkarni discloses hematological monitoring of iron, hemoglobin, ferritin, RBC, and other related parameters in the patients pre- and post-treatment.
Kulkarni does not specifically disclose formulating the composition as tablets, capsules, or a solution, or dispersing it in an oil base.
Sharma discloses: “A number of preparations are available in Ayurved for treatment of anemia and iron deficiency. This study was designed to evaluate efficacy of some of them. Six most commonly used Ayurvedic iron containing preparations (Navayasa Curna, Punarnavadi Mandura, Dhatri Lauha, Pradarantaka Lauha, Sarva-Juara-Hara Lauha and Vrihat Yakrdari Lauha) were given in a dose of 250 mg b.d. for 30 days to six groups of iron deficient anemic patients; each group consisting of 20 patients. A control group was given Allopathic preparation - Irex-12, (containing - ferrous fumarate, vitamin C, folic acid and vitamin B12); 1 capsule daily for 30 days for comparison.  All hematological and iron parameters were determined before and after completion of treatment. The results showed that there was statistically significant rise (p < 0.001) in all of them - Hb, PCV, TRBC, MCV, MCH, MCHC and plasma iron, percent saturation and plasma ferritin.” (Abstract).  
“Innumerable iron containing allopathic formulations are available in the market for treatment of iron deficiency anemia (3). They contain one or the other iron salt, like, ferrous sulphate, ferrous fumarate, ferrous glycine sulfate, ferric hydroxide polymaltose complex, ferric ammonium citrate, iron dextran, iron choline citrate, iron sorbitol citrate, ferrous calcium citrate, ferrous gluconate, colloidal iron hydroxide, ferrous succinate and ferric hydroxide (4).” (p. 123, col. 1 and 2).  Sharma discloses formulating the iron as tablet, capsules (p. 124, col. 2), or with an oil base (see Table 1, Panarmavadi Mandura group, where the formulation is with buttermilk, which the skilled artisan would know to contain oil).  
Sharma discloses that several of the Auyverdic drug compositions contained honey and water as a vehicle from the root of Zingiber officinale, i.e. the iron was “wetted”.  (Table 1).  Ginger extract was used as a vehicle in the case of Vrihat Yakrdani Launa ayverdic composition together with iron reported in mg (i.e. powder). (p. 128, col. 1).  Since Sharma discloses the same ginger extract as in Applicant’s claims, it will have the same gingerol and shogaol compounds in it, and the same ratios and amounts of individual gingerol and shogaol compounds, as in Applicant’s claims. 
Of note, the Vrihat Yakrdari Lauha ayverdic formulation is with a ginger extract, and 69.40 mg elemental iron (per Applicant’s claimed range of elemental iron).  (see Table 1).  Thus, Sharma also discloses treating anemia with a formulation of iron salts, such as claimed by Applicant, and ginger.  Per Sharma: “An unusual vehicle, ginger extract, was used in case of Vrihat Yakrdari Lauha. Ginger is the root of Zingiber officinale. 100 gram of ginger consists of protein (2.3g), fat (0.9g), carbohydrate (12.3g), thiamin (60g), riboflavin (30g), nicotinic acid (0.6mg), calcium (20mg), iron (2.6 mg) and phosphorus (60 mg) (17). Again the carbohydrate or protein of ginger may help in iron absorption.” (p. 128, col. 1).
Kulkarni or Sharma do not specifically disclose that ginger comprises one or more of the various gingerol and shogaol compounds of Applicant’s claims.
Castor relates to an improved method for making enhanced ginger capsules and for using these capsules for treating nausea and emesis in cancer patients. (Abstract).  One embodiment of the invention of Castor is directed to a composition, which is an extract of the ginger rhizome, and the extract has 6-gingerol, 8-gingerol, 10-gingerol, and 6-shogaol. (col. 2, ll. 1-5).  In one aspect, the formulation in an oil base is held in a capsule or gelcap. (col. 2, ll. 29-31).
Accordingly, it would have been obvious to a person of skill in the art to combine the teachings of Kulkarni, Sharma and Castor in order to practice before the effective filing date Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because all of Kulkarni, Sharma and Castor disclose the benefits of ginger for treating nausea, and Castor further discloses what the active ingredients of ginger are.  The skilled artisan would have been further motivated to do because iron is a known treatment for anemia, and because both Kulkarni and Sharma both disclose that addition of ginger to this treatment improve it, with the ginger providing the additional benefits of improving iron absorption, and alleviating various side effects of iron administration like heart burn, nausea, upper gastric discomfort, constipation and diarrhea, since ginger is further an alternative therapy and digestive aid for nausea, gastric discomfort and constipation, and since ginger as an antioxidant agent also helps to reduce oxidative stress caused by iron administration.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627